Case 3:15-cv-00992-LAB-KSC Document 42-1 Filed 12/26/18 PageID.834 Page 1 of 19



   1   Stephen G. Recordon (SBN 91401)
   2   Recordon & Recordon
       225 Broadway, Suite 1900
   3
       San Diego, CA 92101
   4   Phone: (619) 232-1717
   5
       Facsimile: (619) 232-5325
       Email: 1sgrecordon@gmail.com
   6

   7   Attorneys for Plaintiff
   8

   9                                    UNITED STATES DISTRICT COURT
  10
                                    SOUTHERN DISTRICT OF CALIFORNIA
  11

  12    Christopher Alarcon                                             Case No. 15-cv-00992 LAB (KSC)
  13
                                                Plaintiff,             Memorandum of Points and
  14    v.                                                             Authorities in Support of Plaintiff’s
                                                                       Motion for Reconsideration
  15
        Vital Recovery Services, Inc and
  16    Galaxy Asset Purchasing, LLC,                                  JUDGE: Hon. Larry A. Burns
  17
                                                                       Date: February 11, 2019
                                                 Defendants.           Time: 11:30 A.M.
  18

  19
       ///
  20

  21   ///
  22   ///
  23
       ///
  24

  25
       ///

  26   ///
  27
       ///
  28




       Memo of Points and Authorities in Support of P’s Motion for Reconsideration             15-cv-00992 LAB (KSC)
Case 3:15-cv-00992-LAB-KSC Document 42-1 Filed 12/26/18 PageID.835 Page 2 of 19



   1
                                                  TABLE OF CONTENTS
   2

   3   I.       Introduction ……………………………………………………………. 1
   4   II.      Standard of Review ……………………………………………………. 2
   5   III.     Argument ………………………………………………………………. 2
   6            A.        In California, state court judgments extinguish
   7                      the debts sued upon …………………………………………….. 2
   8            B.        The FDCPA and the Rosenthal Act prohibit collection of
   9                      extinguished debts, and of debts not owed generally ………… 8
  10   IV.      Conclusion …………………………………………………………….. 14
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28




       Memo of Points and Authorities in Support of P’s Motion for Reconsideration   15-cv-00992 LAB (KSC)
Case 3:15-cv-00992-LAB-KSC Document 42-1 Filed 12/26/18 PageID.836 Page 3 of 19



   1
                                               TABLE OF AUTHORITIES
   2   21X Capital Ltd. v. Werra
   3            418 Fed. Appx 605, 2011 U.S. App. LEXIS 4344 (9th Cir, 2011) ………….... 7
   4   Aybar v. Crispin-Reyes
   5            118 F 3d 10 (1st Cir. 1997) ……………………………………….………….. 2
   6   Am. Ironworks & Erectors, Inc. v. N. Am. Constr. Corp.
   7            248 F.3d 892 (9th Cir. 2001) ………………………………………….……… 2
   8   California v. ARC America Corp
   9            490 U.S. 93 (1989) …………………………………………………………… 4
  10   Chelios v. Kaye
  11            219 Cal. App. 3d 75 (1990) ……………………………………………... 5, 6, 7
  12   Coughlin v. Blair
  13            41 Cal 2d 587 (1953) ……………………………………………………….… 4
  14   Demarais v. Gurstel Chargo, P.A.
  15            869 F. 3d685 (8th Cir. 2017) ………………………………………… 10, 11, 12
  16   Diamond Heights Village Assoc v. Fin. Freedom Senior Funding Corp
  17            196 Cal App 4th 290 (2011) ……………………………………………...…… 4
  18   Diaz v. G. Reynold Sims & Associates, P.C.
  19            Case No. 10-13419, 2011 U.S. Dist. LEXIS 335 ……………………….. 12, 13
  20   Dubios v. Atlas Acquisition, LLC
  21            834 F 3d 522 (4th Cir. 2016) ………………………………………………… 12
  22
       Fetters v. Paragon Way, Inc.
  23
                Case No 10-00904, 2010 LEXIS 13277 ………………………………….… 13
  24
       Gray1 CPB, LLC v. SCC Acquisitions, Inc.
  25
                233 Cal. App. 4th 882 (2015) …………………………………………………. 5
  26
       Ho v. ReconTrust Company, NA
  27
                858 F 3d 568 (9th Cir 2016) ………………………………………………... 8, 9
  28




       Memo of Points and Authorities in Support of P’s Motion for Reconsideration   15-cv-00992 LAB (KSC)
Case 3:15-cv-00992-LAB-KSC Document 42-1 Filed 12/26/18 PageID.837 Page 4 of 19



   1
       Huertas v. Galaxy Asset Management
   2            Case No. 09-2604, 2010 US Dist LEXIS 21325 (D.N.J. March 9, 2010) ….. 12
   3   In re Cement and Concrete Antitrust Litigation
   4            817 F.2d 1435 (9th Cir 1987) …………………………………………...…….. 3
   5   Janetos v. Fulton, Friedman & Gullace, LLP
   6            Case No. 12-c-1473, 2013 U.S. Dist LEXIS 29655 ………………..………… 7
   7   Klewer v. Cavalry Investments, LLC.
   8            No. 01-C-541-S, 2002 U.S. Dist LEXIS 1778 ………………………..… 11, 12
   9   Kona Enterprises, Inc. v. Estate of Bishop
  10            229 F 3d 877 (9th Cir. 2000) ……………………………………………..…… 2
  11   Martel v. LVNV Funding, LLC
  12            59 B.R. 192 (Bankr. D. Maine, Oct. 13, 2015) …………………………..…. 12
  13   Moro v. Shell Oil Co.
  14            91 F.3d 872 (7th Cir. 1996) …………………………………………….… 2, 14
  15   Nordeen v. Taylor, Bean & Whitaker Mortgage Co.
  16            489 B.R. 203 (D. Nev. 2013) ……………………………………………..… 10
  17   O’Neil v. General Security Corp
  18            4 Cal App 4th 587 (1992) …………………………………………………….. 4
  19   Oto v. Metropolitan Life Ins. Co.
  20            224 F.3d 601 (7th Cir. 2000) …………………………………………...…….. 2
  21   Savage v. Brill
  22             2015 Bankr. LEXIS 1732 (May 20, 2015, BAP 9th Cir.) ………...……...….. 7
  23   School Dist No. 1J v. AC&S, Inc.
  24            5 F.3d 1255 (9th Cir. 1993) ……………………………………………...…… 2
  25   Tomaselli v. Transamerica Ins. Co.
  26            25 Cal. App. 4th 1766 (1994) …………………………………………………. 5
  27   Vincent v. Grayson
  28            30 Cal. App. 3d 899 (1973) ………………………………………………..…. 6



       Memo of Points and Authorities in Support of P’s Motion for Reconsideration   15-cv-00992 LAB (KSC)
Case 3:15-cv-00992-LAB-KSC Document 42-1 Filed 12/26/18 PageID.838 Page 5 of 19



   1
       Whitehead v. Ocwen Financial Corp.
   2            Case No. 16-cv-536-GKF-FHM, 2017 U.S. Dist LEXIS 16185 …………….. 9
   3   Wynne v. I.C. Systems
   4            124 F. Supp. 3d 734 (E.D. Va. July 23, 2015) …..……………………...…..7, 8
   5   Zastrow v. Zastrow
   6            61 Cal. App. 3d 710 (1976) …………………………………………….…….. 5
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28




       Memo of Points and Authorities in Support of P’s Motion for Reconsideration   15-cv-00992 LAB (KSC)
Case 3:15-cv-00992-LAB-KSC Document 42-1 Filed 12/26/18 PageID.839 Page 6 of 19



   1
       I.       Introduction
   2            Plaintiff’s principal claim is that Vital Recovery Services, Inc, on behalf of
   3   Galaxy Asset Purchasing, LLC, attempted to collect a debt that was not owed
   4   because the debt had been extinguished by a state court judgment in Plaintiff’s
   5   favor. This attempted collection of a debt not owed is an established violation of the
   6   FDCPA and by extension California’s Rosenthal Act under Civil Code §1788.17.
   7            On November 30, 2018, this Court [Docket No. 40] recognized that whether
   8   the debt was extinguished was central to determining whether Defendants violated
   9   the FDCPA. The Court ruled that Defendants could not file a new lawsuit against
  10   Plaintiff but that they were free to collect a debt from him because the Restatement
  11   (Second) of Judgments §17 provides that “the judgment bars a subsequent action on
  12   that claim” and Defendants did not sue Plaintiff. The Court did not state whether
  13   the state court judgment extinguished the debt at issue or whether the Court simply
  14   believed that collecting extinguished debts does not violate the FDCPA as long as
  15   collectors do not file lawsuits regarding those extinguished debts.
  16            However, under established and binding California law, the state court
  17   judgment rendered for Plaintiff extinguished all of the contractual rights and claims
  18   at issue, including the claims of money due, and not merely further legal remedies
  19   flowing from filing a subsequent collection suit. As a result of this substantive rule
  20   of state law, the FDCPA absolutely prohibits as a matter of federal law any attempt
  21   to collect such “debts” not owed, whether extinguished by a state court judgment or
  22   otherwise. An unbroken line of California appellate decisions cited below
  23   establishes that the entry of the judgment in the collection suit for Plaintiff
  24   extinguished all contractual rights that might support the collection of the debt here.
  25   And the entire body of federal jurisprudence, from both Circuit and District Courts,
  26   holds that the attempt to collect such an extinguished debt violates the FDCPA. The
  27   Court’s contrary ruling constitutes a manifest error of law warranting
  28   reconsideration.


       Memo of Points and Authorities in Support of P’s Motion for Reconsideration   15-cv-00992 LAB (KSC)
                                                                     -1-
Case 3:15-cv-00992-LAB-KSC Document 42-1 Filed 12/26/18 PageID.840 Page 7 of 19



   1
       II.      Standard of Review
   2            A motion styled as one of reconsideration, if timely filed, is treated as a
   3   motion to alter or amend the judgment under Rule 59(e). Am. Ironworks &
   4   Erectors, Inc. v. N. Am. Constr. Corp., 248 F.3d 892, 898-99 (9th Cir. 2001). Relief
   5   pursuant to a Rule 59(e) motion is appropriate where “the district court…committed
   6   clear error or the initial decision was manifestly unjust.” School Dist No. 1J v.
   7   AC&S, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993); see also Kona Enterprises, Inc. v.
   8   Estate of Bishop, 229 F 3d 877, 890 (9th Cir. 2000). “Rule 59(e) allows a party to
   9   direct the district court's attention to…a manifest error of law or fact, and enables
  10   the court to correct its own errors and thus avoid unnecessary appellate
  11   procedures.” Moro v. Shell Oil Co., 91 F.3d 872, 876 (7th Cir. 1996); see also Aybar
  12   v. Crispin-Reyes, 118 F 3d 10, 16 (1st Cir. 1997) (same). A manifest error of law “is
  13   the wholesale disregard, misapplication, or failure to recognize controlling
  14   precedent." Oto v. Metropolitan Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000).
  15   Plaintiff's position is that the court committed a clear or manifest error of law in
  16   failing to apply the unanimous judgment of every relevant precedent and all
  17   authorities that a duly rendered judgment for a debtor in a collection case
  18   extinguishes the obligation and renders it a nullity and that further collection efforts
  19   by a subsequent debt collector, as occurred here, violate multiple provisions of the
  20   FDCPA, in particular and at a minimum § 1692e(2)(A) by misrepresenting the legal
  21   status of the debt and § 1692f(1) by attempting to collect a debt that did not exist as
  22   a matter of law.
  23   III.     Argument
  24   A.       In California, state court judgments extinguish the debts sued upon
  25            As this Court noted in the November 29, 2018 order, “The rule of bar
  26   provides that ‘[i]f the judgment is in favor of the defendant, the claim is
  27   extinguished and the judgment bars a subsequent action on that claim. “Restatement
  28   (Second) of Judgments § 17 (1982).” This rule does not simply state that a


       Memo of Points and Authorities in Support of P’s Motion for Reconsideration   15-cv-00992 LAB (KSC)
                                                                     -2-
Case 3:15-cv-00992-LAB-KSC Document 42-1 Filed 12/26/18 PageID.841 Page 8 of 19



   1
       subsequent action is barred, as agreed by this Court. It also unambiguously states
   2
       that “the claim is extinguished,” the same language as used for the doctrine of
   3
       merger in §18.
   4
                In its order, this Court seemed troubled by the notion that the term “claim”
   5
       includes the narrower term “debt.” This term is defined at Restatement (Second) of
   6
       Judgments §24:
   7            When a valid and final judgment rendered in an action extinguishes the
   8            plaintiff's claim pursuant to the rules of merger or bar (see §§ 18, 19),
                the claim extinguished includes all rights of the plaintiff to remedies
   9
                against the defendant with respect to all or any part of the transaction,
  10            or series of connected transactions, out of which the action arose.
  11

  12
                The term “claim” includes all rights of the plaintiff to remedies, with respect

  13
       to all or any part of the transaction out of which the action arose. A debt is a right

  14
       to payment. That right arose in this case from a transaction, a specific contract.

  15
       If there is any doubt on this issue, we can look to case law for merger or bar.

  16
       Extinguishment of claims is identical under merger and bar
  17
                As precisely the same language -- “the claim is extinguished” -- is used in
  18
       Restatement (Second) of Judgments §§17 and 18, there is no doubt that a “claim”
  19
       under the doctrine of merger, addressed in §18, is a “claim” under §17. This is also
  20
       made clear by §24 treats, which extinguishment of a claim under either doctrine as
  21
       an identical event: “When a valid and final judgment rendered in an action
  22   extinguishes the plaintiff's claim pursuant to the rules of merger or bar.…”
  23            Moreover, the Ninth Circuit does not distinguish between extinguishment
  24   under merger or bar: see In re Cement and Concrete Antitrust Litigation, 817 F.2d
  25   1435, 1446 (9th Cir 1987) (noting that under the Restatement “the doctrines of
  26   merger and bar extinguish ‘all rights of the plaintiff to remedies against the
  27   defendant with respect to all or any part of the transaction, or series of connected
  28   transactions, out of which the action arose”) (reversed on other grounds by

       Memo of Points and Authorities in Support of P’s Motion for Reconsideration   15-cv-00992 LAB (KSC)
                                                                     -3-
Case 3:15-cv-00992-LAB-KSC Document 42-1 Filed 12/26/18 PageID.842 Page 9 of 19



   1
       California v. ARC America Corp, 490 U.S. 93 (1989).
   2            Since the doctrine of “merger” extinguishes debts, then there is no doubt that
   3   the doctrine of “bar” does the same: the Restatement and the Ninth Circuit treat
   4   these doctrines as extinguishing the same claims.
   5   Merger, like bar, extinguishes the underlying rights of the creditor, and not
   6   merely the remedy and the right to sue
   7            California law clearly provides that merger extinguishes the contractual rights
   8   at issue, and not merely the right to sue:
   9            In other words, the personal judgment extinguishes the contractual
  10            rights and remedies previously extant, substituting in their place only
                such rights as attach to a judgment.
  11

  12   O’Neil v. General Security Corp, 4 Cal App 4th 587, 602 (1992) (citations
       omitted, emphasis added).
  13

  14            A judgment for the plaintiff in such an action absolves the defendant
  15            from any duty, continuing or otherwise, to perform the contract.
                (Noble v. Tweedy, 90 Cal.App.2d 738, 744 [203 P.2d 778].) The
  16
                judgment for damages is substituted for the wrongdoer's duty to
  17            perform the contract. (Rest., Contracts, § 313, com. c; South Memphis
                Land Co. v. McLean Hardwood Lbr. Co., 179 F. 417, 426 [102 C.C.A.
  18
                563].)
  19

  20
       Coughlin v. Blair 41 Cal 2d 587, 597 (1953) (emphasis added).

  21            In other words, the … judgment extinguishes the contractual rights
  22            and remedies previously extant, substituting in their place only such
                rights as attach to a judgment.”
  23

  24   Diamond Heights Village Assoc v Fin. Freedom Senior Funding Corp 196
  25
       Cal App 4th 290, 301-02 (2011) (emphasis added).

  26            When a party recovers a judgment for breach of contract, entry of the
  27            judgment absolves the defendant of any further contractual
                obligations, and the judgment for damages replaces the defendant's
  28
                duty to perform the contract. Upon entry of judgment, all further

       Memo of Points and Authorities in Support of P’s Motion for Reconsideration   15-cv-00992 LAB (KSC)
                                                                     -4-
Case 3:15-cv-00992-LAB-KSC Document 42-1 Filed 12/26/18 PageID.843 Page 10 of 19



    1            contractual rights are extinguished, and the plaintiff's rights are
    2            thereafter governed by the rights on the judgment, not by any rights
                 which might have been held to have arisen from the contract.
    3

    4   Tomaselli v. Transamerica Ins. Co., 25 Cal. App. 4th 1766, 1770 (1994)
    5
        (citations omitted, emphasis added).

    6            Merger, then, replaces the obligations of the contract with those of the
    7            decree. To speak of the rescission of a contract which has been
                 superseded by a judicial decree poses a contradiction in terms. "A
    8
                 contract is extinguished by its rescission." (Civ. Code, § 1688.) If, as
    9            the merger doctrine declares, the injured party may no longer seek
   10
                 enforcement of the contract and is relegated to enforcement of the
                 decree, the merger itself has extinguished the contract's
   11            obligations. The extinguished contract is then invulnerable to further
   12            extinction.
   13
        Zastrow v. Zastrow, 61 Cal. App. 3d 710, 714 (1976) (emphasis added).
   14
                 When, as here, a lawsuit on a contractual claim has been reduced to a
   15
                 final, nonappealable judgment, all of the prior contractual rights are
   16            merged into and extinguished by the monetary judgment, and
   17
                 thereafter the prevailing party has only those rights as are set forth in
                 the judgment itself.
   18

   19   Chelios v. Kaye, 219 Cal. App. 3d 75, 80 (1990) (specific holding on
        attorney’s fees superseded by statute) (emphasis added).
   20

   21            In response to the Chelios decision, the Legislature amended section
   22
                 685.040, part of the Enforcement of Judgments Law (§ 680.010 et
                 seq.), in 1992. (Chinese Yellow Pages Co. v. Chinese Overseas
   23            Marketing Service Corp. (2008) 170 Cal.App.4th 868, 880 [88 Cal.
   24            Rptr. 3d 250]; see Stats. 1992, ch. 1348, § 3, p. 6707.) The
                 amendment did not abrogate Chelios's holding that contractual
   25
                 rights merge into the judgment.
   26
        Gray1 CPB, LLC v. SCC Acquisitions, Inc., 233 Cal. App. 4th 882, 890 (2015)
   27
        (emphasis added).
   28



        Memo of Points and Authorities in Support of P’s Motion for Reconsideration   15-cv-00992 LAB (KSC)
                                                                      -5-
Case 3:15-cv-00992-LAB-KSC Document 42-1 Filed 12/26/18 PageID.844 Page 11 of 19



    1            Recovery of a judgment for a total breach ends the obligation of both
    2            parties to perform the contract.
    3
        Vincent v. Grayson, 30 Cal. App. 3d 899, 911 (1973) (emphasis added).
    4

    5            There can be no doubt that under merger, any debt arising from a contract is
    6   extinguished, as the contract is extinguished. It is not simply the case that the
    7   plaintiff cannot file a second lawsuit: there are no contractual duties left to be
    8   reduced to judgment. With no contractual duties left, there is no duty to pay, and no
    9   debt. This is true for merger, and as both bar and merger extinguish the same
   10   claims, it is true for the doctrine of bar.
   11            On at least two occasions, the Ninth Circuit has stated that a contract was
   12   extinguished after a judgment was entered for the defendant. The Ninth Circuit
   13   Bankruptcy Panel held in an unpublished decision that California’s merger doctrine
   14   applied to a federal claim for non-dischargeability, in which the debtor, and not the
   15   creditor, was the prevailing party:
   16            Putting Reynolds aside, debtor's entitlement to recover fees under
                 the contract would exist purely by virtue of the mutuality
   17
                 provisions under CC § 1717 ; that is, he would be entitled to recover
   18            fees against Brill only because Brill would have been entitled to
   19
                 recover fees against him had Brill succeeded in the adversary
                 proceeding. Under California's merger doctrine, the entry of the
   20            judgment extinguished all contractual rights Brill had under the
   21            terms of the contract between CDC and Brill, including the right to
                 attorneys' fees. Hambrose Reserve, Ltd v. Faitz, 9 Cal.App.4th 129, 11
   22
                 Cal. Rptr. 2d 638 (Cal. Ct. App. 1992) ("Once there is a judgment,
   23            contractual rights are merged into and extinguished by the terms of the
                 judgment. At that point there is no subsisting contractual attorney fee
   24
                 provision on which [CC] section 1717 may operate."); Chelios v. Kaye,
   25            219 Cal.App.3d 75, 80, 268 Cal. Rptr. 38 (Cal. Ct. App. 1990) ("When
   26            . . . a lawsuit on a contractual claim has been reduced to a final,
                 nonappealable judgment, all of the prior contractual rights are merged
   27
                 into and extinguished by the monetary judgment, and thereafter the
   28            prevailing party has only those rights as set forth in the judgment


        Memo of Points and Authorities in Support of P’s Motion for Reconsideration   15-cv-00992 LAB (KSC)
                                                                      -6-
Case 3:15-cv-00992-LAB-KSC Document 42-1 Filed 12/26/18 PageID.845 Page 12 of 19



    1            itself." (Emphasis added). Accordingly, because the contract was
    2            extinguished, Brill could not have invoked the contractual fee clause to
                 recover his fees in this adversary proceeding under either the § 523 or
    3
                 the § 727 claims.
    4

    5
        Savage v. Brill (In re Savage), 2015 Bankr. LEXIS 1732 *13 (May 20, 2015,
        BAP 9th Cir.) (emphasis added).
    6

    7            Savage v. Brill naturally is in concert with California law: no matter which
    8   side wins, and whether called merger or bar, any contract and all contractual rights
    9   are extinguished by a California state court judgment. See also 21X Capital Ltd. v.
   10   Werra, 418 Fed. Appx 605, 2011 U.S. App. LEXIS 4344 (9th Cir March 4, 2011),
   11   applying the rule under Chelios that the underlying contract is extinguished when
   12   judgment is for the state court defendant.
   13            Outside California, Janetos v. Fulton, Friedman & Gullace, LLP, stated the
   14
        same rule: “In her case, while Asset Acceptance was initially attempting to collect
   15
        the purported debt, Janetos prevailed at trial and obtained a judgment
   16
        extinguishing the debt. Nonetheless, for one reason or another, Asset Acceptance
   17
        sent her account to FF&G for further collection efforts. The Court assumes that this

   18
        was some sort of mistake…” Janetos v. Fulton, Friedman & Gullace, LLP, Case

   19
        No. 12-c-1473, 2013 U.S. Dist LEXIS 29655, 2013 WL 791325 at *15 (N.D. Ill.,

   20
        March 4, 2013) (emphasis added) (reversed on other grounds Janetos v. Fulton,

   21
        Friedman & Gullace, LLP, 825 F. 3d 317 (7th Cir. 2016).

   22
                 The case relied upon by this Court in its November 30, 2018 Order, Wynne v.
   23
        I.C. Systems, 124 F. Supp. 3d 734 (E.D. Va. 2015), does not address or contradict
   24
        whether state court judgments in California, or anywhere, extinguish the contracts or
   25
        debts at issue in those judgments. Rather, the Wynne court simply identified a
   26
        myriad of pleading deficiencies, including the plaintiff’s failure to state facts or
   27
        arguments on this issue: “She does not allege why collection of the debt, though not
   28
        available through judicial process, was not legally permitted via non-judicial

        Memo of Points and Authorities in Support of P’s Motion for Reconsideration   15-cv-00992 LAB (KSC)
                                                                      -7-
Case 3:15-cv-00992-LAB-KSC Document 42-1 Filed 12/26/18 PageID.846 Page 13 of 19



    1
        means.” Id. at 742. The Wynne court accordingly and merely dismissed the
    2
        complaint with leave to amend. Id. at 745.
    3
                 There is no basis in Wynne for disregarding the plain language of established
    4
        California law, including the Restatement (Second) of Judgment: Wynne does not
    5
        address this rule, nor make any finding that would form a basis for ignoring or
    6
        overturning this rule. Wynne merely found that a Plaintiff failed to sufficiently
    7
        make allegations regarding the effect of a state court judgment. Plaintiff here has
    8
        alleged that the state court judgment extinguished the debt at issue, so the Wynne
    9
        opinion has no bearing.
   10
                 Binding authority holds that California state court judgments extinguish all
   11   claims, all contractual rights, and all debts at issue in the adjudicated state court
   12   cases. To the degree that this Court’s November 30, 2018 Order is predicated on a
   13   finding that the state court judgment in Plaintiff Alarcon’s favor did not extinguish
   14   the contract or debt at issue in the state court action, that finding is clear and
   15   manifest legal error, and Plaintiff respectfully requests that this Court reconsider and
   16   reverse this ruling.
   17   B.       The FDCPA and the Rosenthal Act prohibit collection of extinguished
   18   debts, and of debts not owed generally
   19   When a debt is extinguished, there is no debt left to collect
   20            Courts have found in a variety of contexts that debts extinguished no longer
   21   are owed or exist.
   22   Foreclosure
   23            In Ho v. ReconTrust Company, NA, the Ninth Circuit recognized that when a
   24   debt is extinguished, it is no longer owed, and therefore there is no debt left to
   25   collect.
   26            California law does not allow for a deficiency judgment following non-
   27
                 judicial foreclosure. This means that the foreclosure extinguishes the
                 entire debt even if it results in a recovery of less than the amount of
   28            the debt. Cal. Civ. Code § 580d(a); see Burnett v. Mortg. Elec.

        Memo of Points and Authorities in Support of P’s Motion for Reconsideration   15-cv-00992 LAB (KSC)
                                                                      -8-
Case 3:15-cv-00992-LAB-KSC Document 42-1 Filed 12/26/18 PageID.847 Page 14 of 19



    1            Registration Sys., Inc., 706 F.3d 1231, 1239 (10th Cir. 2013) ("[A] non-
    2            judicial foreclosure does not result in a mortgagor's obligation to pay
                 money — it merely results in the sale of property subject to a deed of
    3
                 trust."); Alaska Tr., LLC v. Ambridge, 372 P.3d 207, 228 (Alaska 2016)
    4            (Winfree, J., dissenting) (noting that non-judicial foreclosure "does not
    5
                 in and of itself collect a debt, but rather calls for the vesting and
                 divesting of title to real property according to the parties' prior
    6            agreement" (internal quotation marks omitted)). Thus, actions taken to
    7            facilitate a non-judicial foreclosure, such as sending the notice of
                 default and notice of sale, are not attempts to collect "debt" as that term
    8
                 is defined by the FDCPA.
    9
        Ho v. ReconTrust Company, NA, 858 F 3d 568, 571-72 (9th Cir 2016).
   10

   11            In Whitehead v. Ocwen Financial Corp., the federal district court held that the
   12   Plaintiff stated a claim for abuse of process where a former creditor attempted to
   13   revive an extinguished debt by vacating the state foreclosure judgment that
   14   extinguished the debt:
   15            The Whiteheads state a valid claim here. "Abuse of process occurs
   16
                 when legal process is used . . . to accomplish an end not lawfully
                 obtainable, or to compel someone to do some collateral thing he could
   17            not be legally compelled to do." See Houghton v. Foremost Fin. Servs.
   18            Corp., 724 F.2d 112, 116 (10th Cir. 1983). As alleged, defendants
                 vacated the 2010 foreclosure judgment in order to revive a previously
   19
                 discharged debt. In other words, the Amended Complaint argues
   20            that defendants employed legal process—a vacatur action—to
   21
                 compel the Whiteheads to do something they were under no legal
                 obligation to do—repay an extinguished debt. [Doc. No. 28, p. 6, ¶
   22            39]. Accordingly, the Whiteheads' abuse of process claim survives Rule
   23            12(b)(6).
   24
        Whitehead v. Ocwen Financial Corp., Case No. 16-cv-536-GKF-FHM, 2017
   25   U.S. Dist LEXIS 16185, 2017 WL 489418 at *11 (N.D. Okla., Feb 6, 2017)
        (emphasis added).
   26

   27   ///
   28   ///

        Memo of Points and Authorities in Support of P’s Motion for Reconsideration   15-cv-00992 LAB (KSC)
                                                                      -9-
Case 3:15-cv-00992-LAB-KSC Document 42-1 Filed 12/26/18 PageID.848 Page 15 of 19



    1
        Debt forgiveness
    2            And in Nordeen v. Taylor, Bean & Whitaker Mortgage Co., the court found
    3   that if a debt is forgiven it is extinguished and “no party could ever again attempt to
    4   collect on the note”:
    5            Here, Appellants do not simply demand to be shown proof of their debt
    6            to a particular party, they specifically allege that the lender, TBW,
                 forgave the remaining principal balance of $138,701.63 on July 15,
    7
                 2009 before the loan was purportedly transferred to Ocwen, which if
    8            true would have extinguished both the note and the security
    9
                 interest such that no party could ever again attempt to collect on
                 the note or foreclose the deed of trust.
   10

   11   Nordeen v. Taylor, Bean & Whitaker Mortgage Co., 489 B.R. 203, 206 (D.
        Nev. 2013) (emphasis added).
   12

   13
        The FDCPA prohibits collection of extinguished debts, as there is no debt left, and
   14
        no amount is owed
   15
                 As extinguished debts no longer exist, no amount is owed and there is nothing
   16   left to collect, rendering any attempt to collect a violation of the FDCPA. In
   17   Demarais v. Gurstel Chargo, P.A., 869 F. 3d685 (8th Cir. 2017), the Eighth Circuit
   18   held that an allegation of an attempt to collect an extinguished debt stated a claim
   19   for a violation of the FDCPA. The consumer in Demarais alleged that a law firm,
   20   Gurstel Chargo, sued him in a Minnesota state court and subsequently dismissed
   21   that suit with prejudice. Gurstel Chargo then sent a letter and further discovery
   22   requests to the consumer. The consumer sued, alleging that the letter and discovery
   23   requests violated the FDCPA, in particular 15 U.S.C. 1692f(1), because the
   24   dismissal with prejudice extinguished the debt at issue: “According to Demarais,
   25   this conduct violated § 1692f(1) because it was an attempt to collect a debt that was
   26   extinguished after Gurstel Chargo dismissed its state-court complaint with
   27   prejudice.” Id. at 691.
   28   ///


        Memo of Points and Authorities in Support of P’s Motion for Reconsideration   15-cv-00992 LAB (KSC)
                                                                     -10-
Case 3:15-cv-00992-LAB-KSC Document 42-1 Filed 12/26/18 PageID.849 Page 16 of 19



    1
                 The Eighth Circuit agreed and held that a “debt collector violates § 1692f(1)
    2   when it sends a letter attempting to collect money not permitted by law” (id.) and
    3   further held that “[a]ssuming materiality is required, an attempt to collect a debt not
    4   owed is a material violation of § 1692f(1).” Id. at 699. In other words, in a
    5   published decision, the Eighth Circuit has held that an attempt to collect a debt that
    6   has been dismissed with prejudice states a claim under the FDCPA because that debt
    7   is extinguished and therefore not owed. Clearly here, where Plaintiff’s debt was
    8   extinguished under California law by a state court judgment after a full trial,
    9   Defendants’ repeated attempts to collect an extinguished debt violate the FDCPA in
   10   the same manner. This Court’s earlier ruling cannot be reconciled with the teaching
   11   of the Eighth Circuit in Demarais.
   12            Courts have also found that collection of extinguished debts violates the
   13   FDCPA in other contexts.
   14   Statute of limitations
   15            For example, in certain states, the statute of limitations extinguishes the debt
   16   at issue and not merely the remedy. In a state where the claim is extinguished, the
   17   Klewer court found that a debt collector may not continue collecting any debt, by
   18   any means:
   19            The Court agrees with plaintiff that Wisconsin's statute of limitations
   20
                 effectively extinguishes a debt and renders it nil….When the right is
                 extinguished a creditor may no longer claim the money is owed.
   21            Accordingly, defendant has violated § 1692e(2)(A) insofar as its letter has
   22            misrepresented the legal status of plaintiff's debt.
   23
        Klewer v. Cavalry Investments, LLC., No. 01-C-541-S, 2002 U.S. Dist LEXIS 1778,
   24   2002 WL 2018830, at *3 (W.D. Wis. Jan. 30, 2002) (emphasis added).
   25
        The Klewer Court made no exception for “non-judicial” collection: extinguished
   26
        debts cannot be collected as they are no longer owed.
   27
                 Courts that have allowed continued non-judicial collection of time barred
   28
        debts have done so precisely because in those states, the debt is not extinguished but

        Memo of Points and Authorities in Support of P’s Motion for Reconsideration   15-cv-00992 LAB (KSC)
                                                                     -11-
Case 3:15-cv-00992-LAB-KSC Document 42-1 Filed 12/26/18 PageID.850 Page 17 of 19



    1
        only the remedy, precisely the opposite of the effect under California law of the
    2   judgment for Plaintiff here in the underlying collection suit:
    3            We conclude that filing a proof of claim in a Chapter 13 bankruptcy
    4            based on a debt that is time-barred does not violate the FDCPA when
                 the statute of limitations does not extinguish the debt.
    5

    6   Dubios v. Atlas Acquisition, LLC, 834 F 3d 522, 533 (4th Cir. 2016) (emphasis
    7
        added).

    8            Because the debt is not extinguished by operation of the statute of
    9            limitations, the debt-collector defendants' attempts to collect the debt
                 do not constitute a false representation.
   10

   11   Huertas v. Galaxy Asset Management, Case No. 09-2604, 2010 US Dist
        LEXIS 21325, 2010 WL 936450 at *13 (D.N.J. March 9, 2010) (emphasis
   12
        added).
   13

   14
                 The fact that the debts were subject to the affirmative defense of the
                 statute of limitation does not make filing the proofs of claim violative
   15
                 of the FDCPA, the Maine FDCPA or the Code. Statutes of limitation
   16            do not extinguish debts, but bar actions to collect once raised.
   17
        Martel v. LVNV Funding, LLC, 59 B.R. 192, 197 (Bankr. D. Maine, Oct. 13,
   18   2015) (emphasis added).
   19

   20
                 Where debts are extinguished, as here, the FDCPA prohibits their collection

   21
        by any means as they are no longer owed, as established under Demarais and

   22
        Klewer.

   23

   24
        Settlement
                 In the context of a debt extinguished by settlement, the Diaz court found that
   25
        allegations of continued collection of a debt already extinguished by settlement
   26
        stated a claim under the FDCPA. The issue in Diaz was whether extinguished debts
   27
        were subject to the FDCPA:
   28



        Memo of Points and Authorities in Support of P’s Motion for Reconsideration   15-cv-00992 LAB (KSC)
                                                                     -12-
Case 3:15-cv-00992-LAB-KSC Document 42-1 Filed 12/26/18 PageID.851 Page 18 of 19



    1            The issue here is whether the FDCPA also applies when a debt has
    2            been legally extinguished, but a defendant, erroneously or otherwise,
                 still allegedly attempts to collect on the debt.
    3

    4   Diaz v. G. Reynold Sims & Associates, P.C. Case No. 10-13419, 2011 U.S.
    5
        Dist. LEXIS 335, 2011 WL 17620 at *12 (E.D. Mich., Jan 4, 2011)

    6   The Diaz Court then adopted the reasoning of a Maryland FDCPA case, Fetters,
    7   finding that:
    8
                 The Fetters court held that where a plaintiff alleges that a defendant
    9
                 continued to act in such a manner, even after a debt had been legally
   10            extinguished and the consumer had no further financial obligation
   11
                 to the defendant, the FDCPA applies.…The reasoning of Fetters is
                 persuasive.
   12

   13   Id. at *16-17, citing Fetters v. Paragon Way, Inc., Case No 10-00904, 2010
        LEXIS 132773, 2010 WL 517989 (M.D. Pa., Dec 15, 2010).
   14

   15            While the legal issue before the Diaz Court was the breadth of FDCPA
   16   coverage, the court’s findings are directly on point: consumers have no obligation to
   17   pay extinguished debts, and the FDCPA covers any attempt to collect those now
   18   extinguished claims.
   19            All authorities hold that the FDCPA will not permit collection of extinguished
   20   debts as they are not owed: there is no debt left to collect. As the Rosenthal Act
   21   incorporates the portions of the FDCPA at issue here, as Civil Code §1788.17,
   22   misconduct that violates the FDCPA violates the Rosenthal Act as well. To the
   23   degree that this Court’s November 30, 2018, Order is predicated on a finding that
   24   the FDCPA and the Rosenthal Act allow for collection of extinguished debts by
   25   non-judicial means, that finding is clear and manifest legal error, and Plaintiff
   26   respectfully requests that this Court reconsider and reverse this finding.
   27   ///
   28   ///


        Memo of Points and Authorities in Support of P’s Motion for Reconsideration   15-cv-00992 LAB (KSC)
                                                                     -13-
Case 3:15-cv-00992-LAB-KSC Document 42-1 Filed 12/26/18 PageID.852 Page 19 of 19



    1
        IV.      Conclusion
    2            As noted above, “Rule 59(e) allows a party to direct the district court's
    3   attention to…a manifest error of law or fact, and enables the court to correct its own
    4   errors and thus avoid unnecessary appellate procedures.” Moro v. Shell Oil Co., 91
    5   F.3d 872, 876 (7th Cir. 1996). Plaintiff’s hope is that the Court take the opportunity
    6   to review, and at the very least clarify the November 30, 2018 Order, in order to
    7   reduce the burden on the appellate court of any appeal, or perhaps avoid the need for
    8   any such proceedings. Plaintiff is aware that Rule 59(e) motions are only granted in
    9   rare circumstances, but the law on this point is so clear in this instance to qualify
   10   even under this standard.
   11

   12                                                                      Respectfully submitted,
   13

   14

   15   Date: December 26, 2018                                            /s/ Stephen G. Recordon
   16
                                                                           STEPHEN G. RECORDON
                                                                           Attorney for Plaintiff
   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28



        Memo of Points and Authorities in Support of P’s Motion for Reconsideration              15-cv-00992 LAB (KSC)
                                                                     -14-
